10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

MICHAEL HOLEN,

Plaintiff,
V.

SASA JOZIC, et al., l

Defendants.

 

 

CASE NO. C17-1147JLR

ORD_ER DENYING PLAINTIFF’ S
MOTION TO EXCLUDE
WITNESSES AND STRIKE
REPORTS

I. INTRODUCTION

Before the court is Plaintiff Michael Holen’s motion to exclude two of Defendant

Blue Land Transportation’s (“BLT”) expert Witnesses and to strike those Witnesses’

reports (Mot. (Dkt. # 38).) BLT opposes the motion (Resp. (Dkt. # 47)), and Mr. Holen

- filed a reply (Reply (Dkt. # 54)). The court has considered the parties’ Submissions in

support of and in opposition to the motion, the relevant portions of the record, and the

//

//

ORDER - 1

 

 

 

10
11
` 12
13
14
15
16
17
18
19
20
21

22

 

 

applicable lavv. Being fully advised,1 the court DENIES Mr. Holen’s motion to exclude
certain BLT expert Witnesses and to strike those experts’ reports
II. BACKGROUND

This case arises out of an on-the-job car accident in September 2014. (See
generally Compl. (Dl<t. # 1-1), Ex. A.) At the time of the accident, Mr. Holen Was a
construction vvorker. (Compl. 11 13.) l\/Ir. Holen alleges that, as he Was closing part of a
freeway for scheduled maintenance, Defendant Sasa Jozic’s fully loaded tractor-trailer
crashed into Mr. Holen’s Work truck. ([d. ‘[[11 14-16, 23-24.) Mr. Holen claims that the
tractor-trailer Was owned by Mr. Jozic’s employers, BLT and Defendant Coastal Pacific
Xpress. (Ia’. 11 21.) According to Mr. Holen, Mr. Jozic’s unsafe driving caused the
accident, vvhich severely injured Mr. Holen such that he is unable to return to his prior
job. (Id. 1111 23, 25-28, 30.) Mr. Holen seeks damages, inter alia, for loss of past and
future earnings (]d. 11 31.)

The court set an August l, 2018, deadline for the disclosure of expert Witnesses
under Federal Rule of Civil Procedure Rule 26(a)(2). (Sched. Order (Dl<t. # 16) at l.)
On August l, 2018, both BLT and Mr. Holen disclosed medical experts to testify to the
nature and extent of Mr. Holen’s inj uries. (See Pl. Discl. (Dl<t. # 27); BLT Discl. (Dl<t.
# 29).) Mr. Holen also disclosed economic and vocational experts to testify to his lost
future earnings and ability to Worl<. (See Pl. Discl.)

//

 

1 Although Mr. Holen did not request oral argument on this motion (Mot. at l), BLT did
(Resp. at l). Hovvever, the court finds oral argument unnecessary to its disposition of the
motion. See Local Rules W.D. Wash. LCR 7(b)(4).

ORDER - 2

 

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

 

 

Pursuant to Rule 26, the parties had until August 31, 2018, to disclose rebuttal
vvimesses. Fed. R. Civ. P. 26(a)(2)(D)(ii). Gn August 31, 2018, BLT disclosed two
experts, an economist (Eric Knovvles) and a forensic vocational specialist (Barbara
Berndt), Who vvere to testify about l\/lr. Holen’s loss of earnings claim. (BLT Rebuttal
Discl. (Dkt. # 36).) Mr. Holen filed objections to the vvitnesses (Obj. (Dkt. # 37)), and
then filed the instant motion seeking to exclude those vvitnesses on the ground that they
Were improperly designated as rebuttal Witnesses (l\/lot. at 1). In particular, Mr. Holen
argues that the Witnesses are actually case-in-chief vvitnesses that should have been
disclosed by the August 1, 2018, deadline (Id. at 2.) BLT argues that the Witnesses Were
properly designated as rebuttal vvitnesses, but even if they Were misclassified, their 30-
day late disclosure does not Warrant exclusion,_especially in light of the BLT’s prior
stipulation to allovv Mr. Holen to take de bene esse depositions up to three months after
the close of discovery. (See generally Resp.; see also 9/20/ 18 Order (Dkt. # 44).) Trial
in this case is scheduled for January 28, 2019. (Sched. Order at l.)

III. DISCUSSI()N

A. Legal Standard

Federal Rule of Civil Procedure 26(a)(2) governs the disclosure of expert Witness
testimony Under Rule 26, a party must disclose the identity of any Witness Who may be
used to present expert testimony by the court’s deadline Fed.' R. Civ. P. 26(a)(2)(A),
(a)(2)(D). Hovvever, disclosures “intended solely to contradict or rebut evidence on the
same subject matter identified by another party” may be disclosed up to 30 days after the

other party’s initial expert Witness disclosure ]d. 26(a)(2)(D)(ii); Yetz' by Molly, Ltd. v.

ORDER - 3

 

 

 

'10
11
12
13
14
15

816
17
13
19
20
21

22

 

 

Deckers Oaz‘cloor Corp., 259 F.3d 1101, 1106-07 (9th Cir. 2001) (discussing Fed. R. Civ.
P. 26(a)(2)(D)(ii)).

A rebuttal Witness may only contradict or rebut the other party’s evidence See
Fecl. Tracle Comm ’n v. Amazon.com, Inc., No. C14-1038JCC, 2016 WL 4154284, at *l
(W.D. Wash. Feb. 9, 2016) (stating that “rebuttal testimony cannot be used to advance
new arguments or new evidence.”) (internal citation and quotation marks omitted).
Moreover, “[a] rebuttal expert cannot offer evidence that does not contradict or rebut
another expert’s disclosure merely because she also has offered some proper rebuttal.”
Theoharis v. Rongen, No. C13-1345RAJ, 2014 WL 3563386, at *3 (W.D. Wash. July 18,
2014). ln addition, rebuttal evidence “is admissible only where the need for it could not
have been foreseen at the time the plaintiff presented its case-in-chief.i’ Daly v. Far
Eastem Sthpz'ng Co. PLC, 238 F. Supp. 2d 1231, 1238 (W.D. Wash. 2003) (internal
citation and quotation marks omitted); see also Soasie v. Allstate Inclem. Co., No.
C17-5087BHS, 2018 WL 1046828 (W.D. Wash. Feb. 26, 20'18) (stating that “a defense
witness whose purpose is to contradict an expected and anticipated portion of the

779

plaintiff s case in chief can never be considered a ‘rebuttal witness ) (internal citation
omitted). ln short, a rebuttal witness may only provide evidence that contradicts or rebuts
unforeseen evidence presented by the opposing party. See Wong v. Regenz‘s of Unz`v. of
Cal., 410 F.3d 1052, 1060-62 (9th Cir. 2005). lt is “solely within the sound judicial
discretion of the trial judge” to determine the propriety of proffered rebuttal evidence

Roclella `v. Um`tecl States, 286 F.2d 306, 309 (9th Cir. 1960).

//

ORDER - 4

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

F ederal Rule of Civil Procedure 37(0)(1) “gives teeth” to the disclosure
requirements “by forbidding the use at trial of any information required to be disclosed
by Rule 26(a) that is not properly disclosed.” Yeti by Molly, 259 F.3d at 1106; Fed. R.
Civ. P. 37(c)(1). Thus, if a party fails to provide information or identify a witness as
required by Rule 26(a), the court may disallow the use of that information or witness
See Daly_, 238 F. Supp. 2d at 1238. Exclusion of improperly disclosed rebuttal evidence
is “automatic,” unless “the failure to disclose was substantially justified or harmless”
Gooclman v. Staples The sz`ce Saperstore, LLC, 644 F.3d 817, 826 (9th Cir. 2011)
(quoting Yeti by Molly, 259 F.3d at 1106, and discussing Rule 37(0)(1)).

The burden falls on the party facing exclusion to demonstrate that their failure to
disclose was either substantially justified or harmless Yeti by Molly, 259 F.3d at 1107
(“Implicit in Rule 37(c)(1) is that the burden is on the party facing sanctions to prove
harmlessness”); Torres v. Cz`ly of L.A., 548 F.3d 1197, 1213 (9th Cir. 2008) (“Plaintiffs
were not required to articulate how they would be prejudiced by Defendants’ failure to
[disclose].”); R & R Sails, Inc. v. lns. Co. ofPenn., 673 F.3d 1240, 1246 (9th Cir. 2012).
“This is an either/ or standard,” meaning a party need only show that its failure was either
substantially justified or harmless in order to avoid exclusion R & 0 Constr. Co. v. Rox
Pro Int’l Grp., Ltcl., No. 2:09-cv-1749, 2011 WL 2923703, at *3 (D. Nev. July 18, 2011).
To determine whether a late disclosure was substantially justified or harmless, courts
consider (1) the prejudice or surprise to the party against whom the evidence is offered;
(2) the ability of that party to cure the prejudice; (3) the likelihood of disruption of trial;

and (4) bad faith or willfulness involved in not timely disclosing the evidence Lanara’

ORDER - 5

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Toys Ltcl. v. Novelly, Inc., 375 F. App’x 705, 713 (9th Cir. 2010) (citing Davz'd v.
Caterpz`llar Inc., 324 F.3d 851, 857 (7th Cir. 2003)). District courts are given
“particularly wide latitude” in determining whether to issue sanctions including the
exclusion of evidence, under Rule 37(0)(1). See Bess v. Cate, 422 F. App’x 569, 571 (9th
Cir. 2011) (quoting Yetz‘ by Molly, 259 F.3d at 1106).

B. Mr. Holen’s Motion to Exclude
1. Mr. Knowles’s and Ms. Bemdt’s Expert Reports

Mr. Holen argues that Mr. Knowles and Ms. Berndt are not proper rebuttal
witnesses because their opinions do not contradict Mr. Holen’s experts, and because their
testimony addresses issues that “BLT has known for a long time were central to the
case.” (Mot. at 2, 6-9.) BLT argues that Mr. Knowles and Ms. Berndt are rebuttal
experts, not case-in-chief experts because they rebut Mr. Holen’s experts Fred DeKay
and Rachel Steilberg. (Resp. at 2, 6-9.) Although Mr. Knowles and l\/ls. Berndt
contradict and rebut evidence on the same subject matter offered by Mr. Holen’s experts,
the evidence that Mr. Knowles and Ms. Berndt address was to be expected from the
beginning of this case Accordingly, the court finds that l\/[r. Knowles and Ms Berndt are
not rebuttal experts, and their August 31, 2018, disclosure_was untimely.

a. Mr. Knowles

BLT offers Mr. Knowles’s testimony and his report as evidence of Mr. Holen’s
past and future earnings (BLT Rebuttal Discl. at 1, Ex. l (“Knowles Rep.”).) Mr.
Knowles, an economic consultant, reviewed reports from Mr. Holen’s experts; l\/Ir.

Holen’s personnel and pay records; Mr. Holen’s unemployment and insurance history;

ORDER - 6

 

 

 

10_
11
12

13

14`

15,

16

17

18

19

20

21

22

 

 

Mr. Holen’s deposition; and the complaint (See Knowles Rep. at 1.)2 ln his report, Mr.
Knowles criticizes Dr. DeKay’s finding that Mr. Holen suffered wage losses as a
consequence of the September 2014 accident (Icl. at 4.) To the contrary, Mr. Knowles
makes his own calculations and concludes there is no economic foundation for loss of
past and future earnings due to the accident; instead, Mr. Knowles opines that any loss
Mr. Holen suffered was due to pre-existing conditions and surgeries to treat those
conditions (Icl. at 3-4.)

Mr. Knowles’s report provides evidence that contradicts or rebuts Mr. Holen’s
expert, Dr. DeKay. (See icl.) However, Mr. Knowles is not a rebuttal witness because he
provides evidence on an issue that BLT knew was central to this dispute from the
beginning of this case--l\/lr. Holen’s alleged wage losses (See Compl. 1111 28, 30). As
discussed above, in order to qualify as a rebuttal expert, the expert must provide evidence
that contradicts or rebutsanother party’s expert on a subject matter that was unexpected
or unanticipated at the time initial disclosures were due See Daly, 238 F. Supp. 2d at
1238. BLT was on notice that Mr. Holen’s alleged lost past and future earnings were at
issue Since this case began. Therefore, BLT was required to disclose Mr. Knowles as an
expert witness by the August 1, 2018, deadline established in the court’s scheduling
order. See, e.g., Wong, 410 F.3d at 1061-62.

For example, in Sousie, the court concluded that the defendant insurance company

should have anticipated the plaintiffs’ claim that was in the complaint 2018 WL

 

2 The court cites to the page number located in the upper left corner of Mr. Knowles’s
report

ORDER - 7

 

 

 

10
11
12
13
14
j 15
16
17
18
19
20
21

22

 

 

1046828, at "'<2 (“Allstate should have anticipated the Sousies’s claims of improper claim
handling when Allstate received the Sousies’s complaint.”). Thus, the witness the
insurance company offered to combat that claim should have been disclosed as an expert
witness, rather than a rebuttal expert Ia'.; see also Wong, 410 F.3d at 1061-62 (upholding
district court’s decision to exclude the plaintiff s late-named expert because the plaintiff
was on notice since early in the case that the issue of disability_which the late-named 4 `
expert was supposed to address_was a necessary part of the claim).

This case is similar to Soasz°e. BLT knew that Mr. Holen had raised the issue of
lost future earnings from the moment it received the complaint The fact that Mr. Holen
disclosed an expert on a fundamental element of his claim cannot be described as
unexpected or surprising Accordingly, the court concludes that Mr. Knowles is not a
rebuttal witness but rather is an expert witness who BLT should have disclosed by the
August 1, 2018, deadline

b. Ms. Berndt

BLT offers l\/ls. Berndt’s testimony and her report as evidence of when l\/lr. Holen
could have returned to work and the extent of any past and future wage loss (BLT
Rebuttal Discl. at 2, Ex. 3 (“B-emdt Report”) at 1, 4.)3 In preparing her report, Ms.
Berndt, a forensic vocational specialist, considered Mr. Holen’s experts’ reports; the
complaint and demand letter; Mr. Holen’s deposition; l\/lr. Holen’s medical records,

insurance history, and employment history; and government records (Berndt Rep. at 1.)

 

3 The court cites to the page number located at the bottom center of l\/ls. Berndt’s report

ORDER - 8

 

 

 

10
ll
12
13
14
15
16
17
18
19
20
21

22

 

 

The bulk of l\/ls. Berndt’s report summarizes Mr. Holen’s education, employment and
medical history, dating from the late 1980s to the present (See generally id.) Based on
these records and her experience as a forensic vocational specialist Ms Berndt rebuts the
evidence of l\/lr. Holen’s experts, particularly Ms. Steilberg, and concludes that Mr.
Holen was able to return to work within three weeks of his September 2014 injury. (Ia'.
at 22-23.) f »

Similar to Mr. Knowles, Ms. Berndt presents evidence that contradicts or rebuts
evidence presented by l\/lr. Holen’s experts (See generally id.) However, also similar to
Mr. Knowles, Ms. Berndt’s report is limited to subject matter that BLT knew was at issue
from the start of this case-i.e., when Mr. Holen was able to return to work. BLT does
not point to anything that Ms. Berndt reviewed as surprising or unexpected such that her
opinion would qualify as rebuttal lnstead, BLT was on notice since l\/Ir. Holen’s
complaint that his case-in-chief implicated the subject matter that Ms. Berndt addresses
in her report See Soasie, 2018 WL 1046828, at *3. The court thereforeconcludes that
1\/1s Berndt is not a rebuttal witness Accordingly, l\/ls. Berndt’s report should have been
disclosed by the August 1, 2018, deadline

Because neither Mr. Knowles nor 1\/ls. Berndt are rebuttal witnesses, the court next
turns to whether BLT’s late disclosure was substantially justified or harmless to
determine whether exclusion is warranted

2. BLT’s Late Disclosure ls Harmless

Mr. Holen claims that he was harmed by BLT’s August 31, 2018, disclosure

because he did not have sufficient time to depose l\/lr. Knowles and Ms. Bemdt, or

ORDER - 9

 

 

 

10
11
12
13
14
415
16
17
18
19
20
21

22

 

 

produce supplemental reports from his experts before discovery closed on October l,
2018. (l\/lot. at 11; see also Sched. Order at 1.) ln response, BLT argues that its late
disclosure is harmless for numerous reasons First, BLT provided dates to Mr. Holen for
Mr. Knowles’s and Ms. Berndt’s depositions in early September 2018 (including before
Mr. Holen filed this motion), and BLT has stipulated to Mr. Holen deposing these
witnesses after the discovery deadline (Resp. at 4.) Second, the parties have already
agreed to conduct additional discovery beyond the October 1, 2018, discovery cutoff

date (Icl. at 9-10.) ln that vein BLT notes that days before Mr. Holen filed the present

 

motion, BLT stipulated to Mr. Holen taking cle bene esse depositions up to three months
after the October 1, 2018, deadline (Icl.; see also Dkt. # 34 at 8; 9/20/ 18 Order.) Lastly,
BLT argues that a 30-day delay is not the type of delay that is considered harmful,

especially considering that trial is scheduled for January 28, 2019. (Resp. at 10-11.)

 

4 Under the federal and local rules parties may not conduct discovery beyond the court’s
deadline without the court’ s approval Fed R. Civ. P. l6(b)(4); Local Rules W D Wash LCR
16(b)(5); (see also Sched. Order at 2 (“These are firm dates that can be changed only by order of
the court, not by agreement of counsel or parties’ ’.)) Case deadlines are imposed for a reason.
The deadline for dispositive motions has now passed. (See Sched. Order at l (October 30, 2018,
dispositive motion deadline).) Both parties filed a dispositive motion. (See Pl. MSJ (Dkt. # 57);
BLT MPSJ (Dkt. # 62).) However, due to the parties’ disregard of the court’s deadlines the
court will have to rule on these motions without the benefit of all the evidence ln contrast, the
court granted Mr. Holen’s request to take cle bene esse depositions in part because these
depositions are used at trial in lieu of live testimony, and are not discovery tools

The court first learned from BLT’s response that the parties took the depositions of two
different experts Lew_ Grill and Terry Moon, after the close of discovery. (See Resp. at 10.) The
court retroactively approves the taking of Mr. Grill’s and Mr. Moon’s depositions beyond the
discovery deadline because it appears there was good cause for the extension (See icl.
(explaining that these depositions were taken after the deadline because of the experts’
availability)); see also Local Rules W.D. Wash. LCR 16(b)(5) (“A schedule may be modified
only for good cause with the judge’s consent.”). However, any further attempts by the parties to
improperly modify the court’s schedule will result in sanctions See Fed. R. Civ. P. 37; Local
Rules W.D. Wash. LCR 11.

GRDER - 10

 

 

 

10

ll

12

13

14

15tr

16

17

418

19

20

21

22

 

 

The failure to disclose a witness by a deadline can cause harm because of the
ripple effects it has on the court’s schedule and ability to efficiently and effectively
manage its caseload. See, e.g., Wong, 410 F.3d at 1062 (“Courts set such schedules to
permit the court and the parties; to deal with cases in a thorough and orderly manner, and
they must be allowed to enforce them, unless there are good reasons not to.”). Failure to
disclose in a timely manner can also be harmful if the non-disclosing party has
insufficient time to cure the prejudice by deposing the late-named witness or preparing
for cross-examination of the witness at trial. Compare Gooclman, 644 F.3d at 827
(finding that allowing the plaintiff slate-disclosed experts to-testify")would obviously
prejudice the defendant, whose experts developed their opinions without knowing the
scope of the plaintiffs experts’ opinions), with Soasie, 2018 WL 1046828, at *3
(declining to exclude late-disclosed experts because “there is some time before trial to
both depose [the challenged expert] and obtain a rebuttal expert.”).

Here, the court finds that BLT’s late disclosure is harmless See Lana_rcl Toys, 375
F. App’x at 713 (explaining the factors used to determine whether a late disclosure is
harmless). First,7 Mr. Holen is only slightly prejudiced by the inclusion of 1\/lr. Knowles’s
or l\/ls. Berndt’s testimony. ]a’. Without a doubt, BLT’s late disclosure has deprived l\/lr.
Holen of some time to depose these witnesses and issue supplemental reports However,
courts have found on similar facts that a one-month late expert disclosure is not
sufficiently prejudicial to warrant exclusion Granados v. N. Nev._High Speed, LLC, No.
3:14-cv-00081-LRH-VPC, 2014 WL 5503118, at *5 (D. Nev. Oct. 30, 2014) (finding that

the plaintiff s delayed disclosure one month afterthe expert disclosure deadline was not

ORDER - ll

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

“the type of harm” contemplated by Fed. R. Civ. P. 37(c)(1)). Moreover, this is not a
case where trial is too soon for Mr. Holen to depose these witnesses or prepare for their
cross-examinations.` Cf. Yeti by Molly, 259 F.3d at 1105-07 (upholding exclusion of
report provided just 28 days before trial). Nor does the court find that Mr. Holen was
“surprised” by Mr. Knowles’s and l\/ls Bemdt’s findings See Lanarcl Toys, 375 F.
App’x at 713. Their reports are limited to contradicting l\/Ir. Holen’s own experts even if
they were provided 30 days late Thus the court finds that l\/lr. Holen has suffered
minimal prejudice

Second, l\/lr. Holen can cure the minimal prejudice caused by the-late disclosure7
Lanarcl Toys, 375 F. App’x at 713. Unlike in Yez‘z` by Molly, 259 F.3d at 1105, where the
disclosures occurred only 28 days before trial, there are still almost three months until
trial in this case Moreover, at the time Mr. Holen filed the instant motion, there
remained almost one month until discovery closed. (See Sched. Order. at l.) Therefore,
although BLT’s disclosure of Mr. Knowles and l\/ls. Berndt was late, Mr. Holen had
sufficient time to depose these witnesses before the discovery deadline, which would
have cured any prejudice Mr. Holen’s failureto cure this prejudice was by choice
Regardless, the parties are already conducting discovery well after the October 1, 2018,
cutoff date, including taking cle bene esse depositions up until December 28, 2018. (See
Resp. at 10; see also 9/20/18 Order.) The court also notes that the prior discovery
extensions have accommodated Mr. Holen or his experts and with BLT’s stipulation

(See Resp. at 8-10; 9/20/ 18 Order.) Yet, amidst BLT accommodating l\/lr. Holen’s

requests to modify the discovery schedule, l\/lr. Holen has taken a rigid stance toward

ORDER - 12

 

 

 

 

10
11
12
13
14
15
16
17
is
19
20
21

22

 

 

BLT’s requests attempting to manufacture a discovery crisis Considering all of these
facts and with almost three months until trial, the court finds that l\/lr. Holen can cure the
minimal prejudice See Soasz'e, 2018 WL 1046828, at *3 (finding exclusion inappropriate
where there was “some time before trial” to depose the expert and obtain a rebuttal expert
if needed). This factor therefore weighs in favor of not excluding the testimony of Mr.
Knowles and l\/ls. Berndt

Third, allowing Mr. Knowles’s and Ms. Bemdt’s testimony is unlikely to disrupt
trial. Lanarcl Toys, 375 F. App’x at 713. The court does not takeit lightly that including
Mr. Knowles and l\/ls. Berndt could mean two additional depositions after the court’s
imposed deadlines See Wong, 410 F.3d at 1062 (finding that disruption to the schedule
of the court and the other parties can be harmful). But, as discussed, the parties are
already proceeding with depositions after October 1, 2018. The court sees no reason why
deposing Mr. Knowles and Ms Berndt will cause any additional disruption

Fourth, the court does not find that BLT acted willfully or in bad faith when it
disclosed l\/Ir. Knowles and l\/ls. Berndt on Aug_us_t__ 31,_ 2018. BLTclearly believed_
albeit mistakenly_that these witnesses were rebuttal witnesses which is why BLT
disclosed them in accordance with Federal Rule of Civil Procedure 26(a)(2)(D)(ii).

ln sum, the court finds that, under the circumstances of this case, BLT’s late
disclosure of Mr. Knowles and l\/ls. Berndt was harmless Therefore, the court DENIES
Mr. Holen’s motion, and will not exclude these witnesses or their reports To the extent
the parties need to take l\/lr. Knowles’s and l\/ls. Bemdt’s depositions these depositions

must be completed no later than Noveinber 30, 2018.

CRDER - 13

 

 

 

10
1-1
12
13
14
15
16
17
18
19
_ 20
21

22

 

 

IV. CONCLUSION
For the foregoing reasons the court DENIES l\/lr. Holen’s motion to exclude
BLT’s late-disclosed expert witnesses and to strike their reports (Dkt. # 38).
. mg t
Dated this Q_i_ day ofNovember, 2018. M ,
MU%ESlhROBART
United Sta es District Judge

 

ORDER - 14

 

 

 

